Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicant's arguments filed on 03/17/2022 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
1.	Prior art of record, Engelkemier, does not teach the first and second devices 102, 104 are connected via a network, which is different from a bus (Remarks page 7-10).
2.	The combination of Pitigoi and Engelkemier with NPL1 would not have been obvious because the AVTP data stream must be sent via a network which is different from the MIPI A-PHY communications taught by NPL1 and entirely redundant because Pitigoi/Engelkemier is already standardized (Remarks page 11).
In response to argument ‘1’, the Examiner respectfully traverse. A bus is defined as “a set of hardware lines used for data transfer among the components of a computer system” (Microsoft Computer Dictionary, 5th ed.).  Engelkemier discloses: “One or both of the first and second devices 102, 104 can be coupled to the network 106 via a wire (e.g., twisted pair)” (col 4 ln 65-col 5 ln 14). Apparently, a wire (e.g., twisted pair) is a bus that connects two devices. 
Applicant argued “a bus is not the same as a network” (remarks page 9). Network is simply defined as a group of devices that are connected by communication facilities such as cables or other communication links (Microsoft Computer Dictionary, 5th ed.). Obviously, cables are buses since they are sets of hardware lines used for data transfer among the devices in a network.  
Applicant seems to rely on “a bus is a common half duplex link that provides communication in both directions, but only one direction at a time, not simultaneously in both directions” (Remarks, page 9). It is noted that the features upon which applicant relies on are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to argument ‘2’, the Examiner respectfully traverse. Engelkemier’s invention is to solve the challenge of MIPI data over Ethernet (col 1 lns 40-47). It does not teach away MIPI data over MIPI A-PHY (Note: It would have been well-known at the time of invention that Ethernet and MIPI A-PHY are both physical layer specifications but have different maximum transmission length (100m vs. 15m)). And because they are different from I3C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier and NPL1, by including the communication device section with an MIPI A-PHY circuit, and transmitting the command of the I3C via the MIPI A-PHY circuit (For instance, one of ordinary skill in the art would add the communication device section with an MIPI A-PHY circuit to transmit the command of the I3C via the MIPI A-PHY circuit). The motivation is to standardize the system for automotive use (NPL1, page 2).
	With all above reasons, the rejections are therefore sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 14-20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi-Aron (20170255588, Pitigoi) in view of Engelkemier et al (US 11102445, Engelkemier).
As to claim 1, Pitigoi discloses a communication device comprising:
an I3C (Improved Integrated Circuit) device section (fig. 2 device 202) that generates a command and data of I3C (fig. 10, par. 67-69); and
a communication device section (fig. 2, transceiver 210) that transmits the command and data of the I3C to another communication device via a bus by using a payload (par. 48).
Pitigoi does not disclose the communication device section that transmits in a protocol different from the I3C (instead disclosing the bus 230 may support a plurality of communication protocols, par. 50). In the same field of art (data transfer), Engelkemier discloses various embodiments provide for using data encapsulation to extend support of an Audio Video Transport Protocol (AVTP) standard, which can be used in such applications as data network communications between sensors and computing equipment (abstract). In one embodiment, Engelkemier discloses that I3C data can be encapsulated into AVTP data packets to transmit to another communication device (fig. 1, col 3 lns 35-40, col 7 lns 10-20 “encapsulated by AVTP”) via a bus (col 5 lns 5-10, “a wire (e.g., twisted pair”) by using a payload (“payload”) in a protocol different from the I3C (“AVTP protocol”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi and Engelkemier, by configuring the communication device section that transmits the command and data of the I3C to another communication device via a bus by using a payload in a protocol different from the I3C. The motivation is to simplify the system, to improve the performance of the system (Background col 1 lns 35-45 “insufficient and higher bandwidth”).
As to claim 2, Pitigoi/Engelkemier discloses the communication device according to claim 1, wherein the communication device section encapsulates the command and data of the I3C into the payload and transmits the encapsulated command and data to the other communication device (Engelkemier, col 3 lns 35-40 “encapsulated”).
	As to claim 3, Pitigoi/Engelkemier discloses the communication device according to claim 1, wherein the command of the I3C includes an I3C CCC (Common Command Code) command (Pitigoi, par. 8).
As to claim 4,  Pitigoi/Engelkemier discloses the communication device according to claim 3, wherein, when normally receiving the command of the I3C, the communication device section returns ACK to the I3C device section as a response to reception of the command of the I3C (Pitigoi, fig. 10 “Ack”, par. 67-69).
	As to claim 5,  Pitigoi/Engelkemier discloses the communication device according to claim 1, wherein
the command of the I3C includes an I3C CCC Write command (Pitigio, fig. 10, 1020), and
the data of the I3C includes I3C Write data (par. 68).
As to claim 6, Pitigoi/Engelkemier discloses the communication device according to claim 1, wherein the command of the I3C includes an I3C CCC Read command (Pitigoi, par. 69).
	As to claim 7, Pitigoi/Engelkemier discloses the communication device according to claim 6, wherein the communication device section encapsulates the CCC Read command (Pitigoi, par. 69) into the payload (Engelkemier, col 3 lns 35-40 “encapsulated”), transmits the encapsulated CCC Read command to the other communication device (“deliver commands in accordance with the request payload to peripheral devices”), receives Read data encapsulated into the payload from the other communication device as a response thereto (Engelkemier, fig. 3, S306, 308), and transmits the received Read data to the I3C device section as a response to the CCC Read command (Pitigoi, par. 69).
	As to claim 8, Pitigoi/Engelkemier discloses the communication device according to claim 4, wherein, in a case where the I3C device section receives the ACK from the communication device section as a response to reception of the CCC command, the I3C device section transmits an I3C CCC Write command and I3C Write data to the communication device section as a response thereto (Pitigio, fig. 10, par. 68).
	As to claim 9, Pitigoi/Engelkemier discloses the communication device according to claim 4, wherein, in a case where the I3C device section receives the ACK from the communication device section as a response to reception of the CCC command, the I3C device section transmits an I3C CCC Read command to the communication device section as a response thereto (Pitigio, fig. 10, par. 69).
As to claim 10, Pitigoi/Engelkemier discloses the communication device according to claim 9, wherein, in a case where Read data is not transmitted from the other communication device to the communication device section under a predetermined condition (Pitigoi, fig. 10, par. 69), the communication device section transmits a communication failure flag to the I3C device section by using NACK or IBI (In-Band Interrupt) (par. 58 “(NACK) indicating a failure to receive).
As to claim 14, Pitigoi discloses a communication device comprising:
a reception device section (fig. 2 receiver 210a) that receives a command and data of an I3C (Improved Integrated Circuit) from another communication device via a bus (fig. 10, par. 67-69); and
a transmission device section (transmitter 210c) that transmits the data of the I3C to the other communication device via the bus, as a response to the command and data of the I3C received by the reception device section (par. 67-69).
Pitigoi does not disclose the receiving and transmitting steps are via the bus by using the payload in the protocol different from the I3C. In the same field of art (data transfer), Engelkemier discloses various embodiments provide for using data encapsulation to extend support of an Audio Video Transport Protocol (AVTP) standard, which can be used in such applications as data network communications between sensors and computing equipment (abstract). In one embodiment, Engelkemier discloses that I3C data can be encapsulated into AVTP data packets to transmit to another communication device (fig. 1, col 3 lns 35-40, col 7 lns 10-20 “encapsulated by AVTP”) via a bus (col 5 lns 5-10, “a wire(e.g., twisted pair”)) by using a payload (“payload”) in a protocol different from the I3C (“AVTP protocol”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi and Engelkemier, by  configuring the reception device section to receive a command and data via a bus by using a payload in a protocol different from the I3C and configuring the transmission device section to transmit the data via the bus a bus by using a payload in a protocol different from the I3C.The motivation is to simplify the system, to improve the performance of the system (Background col 1 lns 35-45 “insufficient and higher bandwidth”).
As to claim 15, Pitigoi/Engelkemier discloses the communication device according to claim 14, wherein
the reception device section receives the command and data of the I3C encapsulated into the payload (Engelkemier, col 3 lns 35-40), and
the transmission device section encapsulates the data of the I3C into the payload, and transmits the encapsulated data of the I3C to the other communication device (fig. 3).
As to claim 16, Pitigoi/Engelkemier discloses the communication device according to claim 14, wherein the command of the I3C includes an I3C CCC Read command (Pitigoi, par. 69).
As to claim 17,  Pitigoi/Engelkemier discloses the communication device according to claim 16, further comprising an I3C device section that acquires Read data when the reception device section receives the I3C CCC Read command, and outputs the Read data and an IBI command of the I3C to the transmission device section (Pitigoi, par. 69), the Read data serving as the data of the I3C, wherein 
the transmission device section encapsulates the Read data into the payload, and transmits the encapsulated Read data to the other communication device (Engelkemier, col 3 lns 35-40).
As to claim 18,  Pitigoi/Engelkemier discloses the communication device according to claim 16, further comprising an I3C device section that acquires Read data when the reception device section receives the I3C CCC Read command, and outputs the Read data to the transmission device section, the Read data serving as the data of the I3C (Pitigoi, par. 69), wherein
the transmission device section encapsulates the Read data into the payload, and transmits the encapsulated Read data to the other communication device (Engelkemier, col 3 lns 35-40).
As to claim 19, Pitigoi discloses a communication system (fig. 2) comprising
a first communication device  (one of devices 222) and a second communication device (device 202) that communicate via a bus (bus 230), wherein the first communication device includes an I3C (Improved Integrated Circuit) device section that generates a command and data of I3C (fig. 10, par. 67-69), and
a communication device section (transceiver 210) that transmits the command and data of the I3C to the second communication device via the bus (fig. 10, par. 67-60). 
Pitigoi does not disclose the communication device section that transmits in a protocol different from the I3C (instead disclosing the bus 230 may support a plurality of communication protocols, par. 50). In the same field of art (data transfer), Engelkemier discloses various embodiments provide for using data encapsulation to extend support of an Audio Video Transport Protocol (AVTP) standard, which can be used in such applications as data network communications between sensors and computing equipment (abstract). In one embodiment, Engelkemier discloses that I3C data can be encapsulated into AVTP data packets to transmit to another communication device (fig. 1, col 3 lns 35-40, col 7 lns 10-20 “encapsulated by AVTP”) via a bus (col 5 lns 5-10, “a wire(e.g., twisted pair”)) by using a payload (“payload”) in a protocol different from the I3C (“AVTP protocol”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi and Engelkemier, by configuring the communication device section that transmits the command and data of the I3C to another communication device via a bus by using a payload in a protocol different from the I3C. The motivation is to simplify the system, to improve the performance of the system (Background col 1 lns 35-45 “insufficient and higher bandwidth”).
As to claim 20, Pitigoi/Engelkemier discloses the communication system according to claim 19, wherein the second communication device includes 
a reception device section (Pitigoi fig 2 receiver 210a) that receives the command and data of the I3C from the first communication device via the bus by using the payload in the protocol different from the I3C (Engelkemier, col 3 lns 35-40), and
a transmission device section (Pitigoi transmitter 210c) that transmits the command and data of the I3C to the first communication device via the bus by using the payload in the protocol different from the I3C, as a response to the command and data received by the reception device section (Engelkemier fig. 3).
As to claim 25, Pitigoi/Engelkemier discloses the communication device according to claim 1, wherein the second communication device is a sensor device (Engelkemier, col 3 lns 35-40), and wherein the transmission of the command and data of the I3C using the payload in the protocol different from the I3C is directly to the sensor device via the bus (Pitigoi, par. 48 “transmitter 210c”).
Claim 11, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi in view of Engelkemier and further in view of Publication (Automotive Applications Drive MIPI A-PHY Development, hereafter Pub).
As to claim 11, Pitigoi/Engelkemier discloses the communication device according to claim 1, wherein the communication device section includes an MIPI circuit, and transmits the command of the I3C via the MIPI circuit (Pitigoi, fig. 2, par. 46) but does not disclose the MIPI circuit is A-PHY circuit. In the same field of art (interface configuration), Pub discloses that MIPI A-PHY is a physical layer specification targeted for advanced driver-assistance systems (ADAS) and autonomous driving systems (ADS) and other surround sensor applications in automotive (e.g., for displays, cameras), but also for other longer-reach applications such as IoT and industrial. While most MIPI specifications are designed for shorter reaches for use within mobile devices, A-PHY will be capable of reaching up to 15 meters in the demanding automotive environment (page. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier and Pub, by including the communication device section with an MIPI A-PHY circuit, and transmitting the command of the I3C via the MIPI A-PHY circuit. The motivation is to standardize the system for automotive use (page 2).
As to claim 27, Pitigoi/Engelkemier discloses the communication device according to claim 1, but does not disclose wherein the protocol different from the I3C has a maximum transmission distance of 15 meters (m). In the same field of art (interface configuration), Pub discloses that MIPI A-PHY is a physical layer specification targeted for advanced driver-assistance systems (ADAS) and autonomous driving systems (ADS) and other surround sensor applications in automotive (e.g., for displays, cameras), but also for other longer-reach applications such as IoT and industrial. While most MIPI specifications are designed for shorter reaches for use within mobile devices, A-PHY will be capable of reaching up to 15 meters in the demanding automotive environment (page. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier and Pub, by including the protocol different from the I3C with a maximum transmission distance of 15 meters. The motivation is to standardize the system for automotive use (page 2).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi in view of Engelkemier and further in view of Publication (FPD-Link, hereafter Pub2).
As to claim 12, Pitigoi/Engelkemier discloses the communication device according to claim 1, but does not disclose wherein the communication device section includes an FPDLink circuit, and transmits the command of the I3C via the FPDLink circuit. In the same field of art (bus configuration), Pub discloses that FPDLink is the original high speed digital video interface created by National Semiconductor (page 1). Pub2 further discloses that a FPDlink circuit became successful because it reduced the cable size and improved the electromagnetic compatibility (page 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier and Pub2, by including the communication device section with an FPDLink circuit, and transmitting the command of the I3C via the FPDLink circuit. The motivation is to reduce cable size and to improve the electromagnetic compatibility of the system (page 1).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi in view of Engelkemier and further in view of Diab (US 20140169386, Diab).
As to claim 13, Pitigoi/Engelkemier discloses the communication device according to claim 1, but does not disclose wherein the communication device section includes a plurality of types of PHY circuits, and transmits the command of the I3C via the PHY circuit selected from the plurality of types of PHY circuits. In the same field of art (bus configuration), Diab discloses a method for enhanced auto-negotiation for NGBASED-T Link partner which can exchange configuration information such as type , profile… (abstract). In one embodiment, Diab discloses that a communication device section (fig. 3) includes a plurality of types of PHY circuits (par. 19, 32), and transmits data via the PHY circuit selected from the plurality of types of PHY circuits (par. 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier and Diab, by including the communication device section with a plurality of types of PHY circuits, and transmitting the command of the I3C via the PHY circuit selected from the plurality of types of PHY circuits. The motivation is to the flexibility of the system (par. 4).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi in view of Engelkemier and further in view of Publication (Half duplex and full duplex, November 2016, hereafter Pub3).
As to claim 28, Pitigoi/Engelkemier discloses the communication device according to claim 1 but does not disclose wherein the bus is a common half-duplex link that provides communication in both directions and only one direction at a time. In the same field of art (bus configuration), Pub3 discloses that, in Ethernet half-duplex configuration, a port can send data only when it is not receiving data. In other words, it cannot send and receive data at the same time. Network hubs run in half-duplex mode in orderto prevent collisions (page 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pitigoi/Engelkemier and Pub3, by including a common half-duplex link that provides communication in both directions and only one direction at a time. The motivation is to reduce the cost and the complexity of the system (page 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P/Examiner, Art Unit 2184 
 

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184